          Case 1:19-cv-08321-ER Document 36 Filed 01/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KIRKPATRICK B. DUNBAR,

                            Plaintiff,

             v.                                                      ORDER

TWO BIG BOYS, INC., JOHN IOANNOU, and                          19 Civ. 8321 (ER)
JOHN P. GRECO, Individually,

                            Defendants.



RAMOS, D.J.

        On September 6, 2019, Kirkpatrick B. Dunbar brought this action against Two Big Boys,

Inc. (“Two Big Boys”) and John Ioannou (“Ioannou”) for violation of the Americans with

Disabilities Act and related claims. Doc. 1. On August 7, 2020, Plaintiff amended the

complaint, adding John P. Greco (“Greco”) as a defendant. Doc. 10. On October 19, 2020,

Ioannou answered and brought crossclaims against Two Big Boys and Greco. Doc. 19. At the

December 18, 2020 premotion conference, counsel Two Big Boys and Greco appeared, but

counsel for Ioannou did not. Nor did Ioannou appear or contact the Court. That same day, the

Court approved a stipulation dismissing Plaintiff’s claims against Two Big Boys and Greco.

Doc. 31. On December 22, 2020 the Court approved a stipulation dismissing Ioannou’s

crossclaims against Two Big Boys and Greco. Doc. 33. The stipulation was signed by Ioannou’s

counsel on his behalf.

       On January 6, 2021, Plaintiff informed the Court that Ioannou had not responded to his

notice to admit, document demands, interrogatories, or notice of inspection. Doc. 34. At the

subsequent discovery conference held on January 19, 2021, Ioannou’s counsel again failed to
          Case 1:19-cv-08321-ER Document 36 Filed 01/19/21 Page 2 of 2




appear and Ioannou did not appear pro se.

       The Court therefore orders the parties to appear for their discovery conference on

January 27, 2021 at 10 a.m. Ioannou is warned that failure to appear or otherwise comply with

Court orders may result in sanctions, including entry of default judgment against him.

       It is SO ORDERED.

Dated: January 19, 2021
       New York, New York

                                                         _______________________
                                                           Edgardo Ramos, U.S.D.J.




                                                2
